Case 6:20-cv-00965-RRS-PJH Document 48 Filed 08/21/20 Page 1 of 1 PageID #: 990



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


 910 E MAIN L L C ET AL                               CASE NO. 6:20-CV-00965

 VERSUS                                               JUDGE SUMMERHAYS

 JOHN BEL EDWARDS ET AL                               MAGISTRATE JUDGE HANNA


                                             ORDER

        Presently before the Court is the Motion for Temporary Restraining Order, Preliminary

 Injunction and Expedited Relief [ECF Doc. 4] filed by the Plaintiffs. This Court previously denied

 Plaintiffs’ request for a temporary restraining order but set Plaintiffs’ Motion for an expedited

 hearing on Plaintiffs’ request for a preliminary injunction [ECF No. 12]. The Court held an

 evidentiary hearing on the Motion on August 17, 2020 and took the Motion under advisement at

 the close of the hearing. For the reasons stated in the Court’s Memorandum Ruling,

        IT IS ORDERED THAT the Plaintiffs’ Motion for Preliminary Injunction [ECF Doc. 4] is

 DENIED.

        THUS DONE in Chambers on this 21st day of August, 2020.




                                                             Robert R. Summerhays
                                                            United States District Judge
